Case 5:21-cv-00037 Document1 Filed on 03/31/21 in TXSD Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
LAREDO DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
CIVIL NO.

ONE HS PRODUKT HELLCAT PISTOL
CAL: 9 MM SN: BY367672 and
ONE GLOCK GMBH 19 PISTOL
CAL: 9 MM SN: BPWN717
Defendants

Un VOR CGD 06RD Ln 00D UG2 UOD COD

VERIFIED FORFEITURE COMPLAINT IN REM

TO THE HONORABLE JUDGE OF SAID COURT:

Now comes the United States of America, Plaintiff in the above entitled and numbered cause,
by and through its Acting United States Attorney for the Southern District of Texas and its Assistant
United States Attorney assigned to this matter, and files this Verified Complaint for Forfeiture in
Rem against one HS Produkt Hellcat Pistol CAL: 9 mm SN: BY367672 and one Glock GMBH 19
Pistol CAL: 9 mm SN: BPWN717 (Defendant Firearms). The United States alleges the following:

NATURE OF THE ACTION
l. This is a Verified Complaint for Forfeiture /n Rem brought pursuant to Title 18, United States
Code §§ 922 (g)(3) and 924 (d). Section 922 (g)(3) makes it unlawful for any person “who is an
unlawful user of or addicted to any controlled substance (as defined in section 102 of the Controlled
Substances Act (21 U.S.C. 802))” “...to possess in or affecting commerce, any firearm or
ammunition or to receive any firearm or ammunition which has been shipped or transported in
interstate or foreign commerce”. The Defendant Firearms were possessed by a prohibited person as
defined under Section 922 (g)(3) and are, therefore, subject to forfeiture under Title 18, United States

Code § 924 (d).
Case 5:21-cv-00037 Document 1 Filed on 03/31/21 in TXSD Page 2 of 6

JURISDICTION AND VENUE

2. Jurisdiction is conferred upon this Court by virtue of 28 U.S.C. §§ 1345 and 1355 (b). Upon
filing of this complaint, Plaintiff requests that the Clerk issue and arrest warrant in rem pursuant to
the Supplemental Rule G(3)(b), which the plaintiff will execute upon the property pursuant to 28
U.S.C. § 1355(d) and Supplemental Rule G(3)\(c).
3. Venue is proper in this district pursuant to Title 28, United States Code, Sections 1395 and
1395 because the Defendant Firearms are now and will remain in the jurisdiction of this Court, in
the custody of the Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) during the
pendency of this action.

FACTUAL BASIS FOR THE FORFEITURE
4, On September 23, 2020, agents of the Bureau of Alcohol, Tobacco, Firearms, and Explosives
(ATF) received information that Jaime Garza made multiple purchases of handguns with cash from
a federal firearms licensee within five consecutive business days. Specifically, on September 22,
2020, Jaime Garza purchased a HS Produkt Hellcat 9 mm pistol SN: BY367672 and ammunition
from Academy Store No. 73 in Laredo, Texas; On September 23, 2020, Jaime Garza purchased a
Glock 19, 9 mm pistol SN: BPWN717 from the same Academy Store. During the purchase of the
Defendant Firearms, Jaime Garza completed an ATF Form 4473, Firearms Transaction Record. One
of the Form 4473 questions asks whether the purchaser is “an unlawful user of, or addicted to,
marijuana, or any depressant, stimulant, narcotic drug, or any other controlled substance.”! On both
forms, Garza indicated that he was not a an unlawful user or addict of any of the listed substances
controlled substances.
5. On September 23, 2020 and following the purchase of the Glock 19, 9 mm pistol, a Laredo

Police Officer conducted a traffic stop of a vehicle in which Garza was a passenger. During the

 

' See ATF Form 4473, Revised October 2016, question 1 le.
2
Case 5:21-cv-00037 Document 1 Filed on 03/31/21 in TXSD Page 3 of 6

traffic stop, Garza advised the officer that he had just purchased a firearm which was on the front
passenger floorboard of the vehicle. The Laredo Police officer then conducted a criminal history
query and learned that Garza had been arrested in 2019 for a Texas criminal violation of possession
of marijuana. The officer contacted ATF, and Special Agent Marissa Perez and Task Force Officer
(TFO) Morales responded to the location of the traffic stop. Because of his pending State criminal
charge, Special Agent Perez and TFO Morales interviewed Garza in order to determine whether he
could lawfully purchase and possess the Glock 19, 9 mm pistol or any other firearm. During the
interview, Garza indicated that his State charge for misdemeanor possession of marijuana was still
pending and unresolved. He further stated that in addition to the Glock 19, 9 mm, he purchased an
HS Produkt Hellcat 9 mm pistol SN: BY367672 the day prior, and it was located at his residence in
Laredo, Texas. Special Agent Perez and TFO Morales also questioned Garza concerning his
marijuana use. Contrary to his responses on the ATF Form 4473, Garza stated that he smokes one
or two “blunts” ? of marijuana daily and until one week prior, was dependent on Xanax. Agents
concluded the interview by requesting that Garza contact the agents the following day at their office
for the purpose of continuing the interview and Garza agreed. ATF Special Agent Perez retained
the Glock 19 9 mm pistol based on Garza’s admitted regular use of marijuana making him a person
prohibited from possessing a firearm.

6. On September 24, 2020 agents interviewed GARZA went to the Laredo field Office. And
brought the HS Produkt Hellcat 9 mm pistol SN: BY367672 he purchased on September 22, 2020.
During the interview, Garza again admitted to using marijuana every day. GARZA also admitted
lying on the ATF Form 4473 concerning his drug use. ATF agents retained posssession of the HS

Produkt Hellcat 9 mm pistol SN: BY367672.

 

? A marijuana “blunt” is a cigar that has had the tobacco removed and re-filled with marijuana.

3
Case 5:21-cv-00037 Document 1 Filed on 03/31/21 in TXSD Page 4 of 6

7. The Defendant Firearms were manufactured outside the State of Texas and traveled in
interstate commerce prior to their purchase by Jamie Garza.
NOTICE TO ANY POTENTIAL CLAIMANTS

YOU ARE HEREBY NOTIFIED that if you assert an interest in the Defendant Firearms
which are subject to forfeiture and want to contest the forfeiture, you must file a verified claim
which fulfills the requirements set forth in rule G of the Supplemental Rules for Admiralty or
Maritime Claims and Asset Forfeiture Actions. The verified claims must be filed no later than
thirty-five (35) days from the date this Complaint has been sent in accordance with Rule G(4)(b).

An answer or motion under Rule 12 of the Federal Rules of Civil Procedure must be filed
no later than twenty-one (21) days after filing the claim. The claim and answer must be filed with
the United States District Clerk for the Southern District of Texas and a copy must be served upon
the undersigned Assistant United States Attorney at the address provided in this Complaint.

PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays for the following:

1. That Notice of Forfeiture issue according to the normal procedure of the Court citing all
persons having an interest in the Defendant Firearms to appear on the return day of said process and
make such Claim and Answer as they may have;

2. That Judgment of Forfeiture be decreed against the Defendant Firearms; and

3. That, following a Judgment of Forfeiture, the Defendant Firearms be disposed of
according to law; and

4. For costs of this action, including costs of seizure and for such additional relief which

Plaintiff may show itself entitled.
Case 5:21-cv-00037 Document1 Filed on 03/31/21 in TXSD Page 5 of 6

Respectfully submitted,

JENNIFER B. LOWERY
ACTING UNITED STATES ATTORNEY

BY:  /s/Mary Ellen Smyth
Mary Ellen Smyth, Assistant U.S. Attorney
Tex. Bar. 18779100
Southern District Adm. 31348
U.S. Attorney's Office
11204 McPherson Rd., Ste. 100-A
Laredo, Texas 78045
(956)723-6523
Email: Mary.Ellen.Smyth@usdoj.gov

VERIFICATION

I, Marissa Perez, Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives, in
Laredo, Texas, declare under penalty of perjury that I am one of the agents responsible for the investigation
concerning this litigation. I have read the above Complaint for forfeiture. Based upon my investigation and
that conducted by a Laredo Police Officer and my review of that investigation, the information contained in

the Complaint for Forfeiture, paragraphs 4-7, is true and correct to the best of my knowledge and belief.

Ul "PAN

Marissa Perez, Special Azer’ )
Bureau of Alcohol, Tobacco>¥irearms and

Explosives

Executed on this the 30th day of March, 2021.

 

STATE OF TEXAS
COUNTY OF WEBB

SUBSCRIBED and SWORN to before me the undersigned Notary Public on this the

oh "Ue, Alicia M Laurel

% My Commission Expires
ag 2 42/14/2021
ID No 11790957

   

at
3 J! day of March, 2021

(Ub AW] KO rf JO

Alicia M. Laurel My Commission Expires
Notary Public for the State of Texas

      
   

  
Case 5:21-cv-00037 Document1 Filed on 03/31/21 in TXSD Page 6 of 6

CERTIFICATE OF SERVICE

 

I hereby certify that a copy of the foregoing Complaint for Forfeiture in Rem and Notice of Forfeiture
was mailed on this 31" day of March, 2021 via certified mail, return receipt request No. 7020 0640 000 9691
5795 to:

Jamie Garza
4203 Santa Isabel
Laredo, TX 78041

/s/ Mary Ellen Smyth
Mary Ellen Smyth

Assistant U.S. Attorney
